Citation Nr: 0616592	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1943 and with the Regular Philippine 
Army from July 1945 to December 1945.  He was a prisoner of 
war (POW) from May 11, 1942 to January 8, 1943; and he died 
in August 1974.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
service connection for cause of death, accrued benefits, and 
nonservice-connected death pension.


FINDINGS OF FACT

1.  The veteran served in the Philippine Commonwealth Army 
from December 1941 to January 1943 and with the Regular 
Philippine Army from July 1945 to December 1945.  He was a 
POW from May 11, 1942 to January 8, 1943.

2.  The veteran died in August 1974.  The cause of death was 
listed as respiratory arrest due to pulmonary tuberculosis.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  There is no competent medical evidence of record relating 
the cause of the veteran's death to his service, including 
his internment as a POW.

5.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending with VA when he died.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death; nor may any disease which caused or contributed to 
cause his death be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).

2.  The service of the appellant's spouse, consisting of 
service with the Philippine Commonwealth Army and the Regular 
Philippine Army does not constitute active duty service for 
purposes of VA nonservice-connected death pension benefits. 
38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.7, 3.40, 3.203 (2005); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

3. The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death have 
not been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the appellant with a copy of the appealed 
September 2003 rating decision, March 2004 statement of the 
case (SOC), and June 2004 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to a service connection claim for 
cause of death, accrued benefits, and entitlement to 
nonservice-connected pension.  These documents essentially 
notified the appellant of the evidence needed to prevail on 
her claims.

In addition, in an August 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate her claims, 
and offered to assist her in obtaining any relevant evidence, 
and requested that she submit any evidence in her possession.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board notes that the 
August 2004 letter was provided even though the VCAA does not 
apply to claims for accrued benefits and entitlement to 
nonservice-connected pension, when the law and not the facts 
is dispositive of the claims.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The August 2004 letter did not provide 
the appellant with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in August 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the September 2003 rating decision, the RO 
denied the appellant's service connection claim for cause of 
death, accrued benefits, and entitlement to nonservice-
connected pension.  In August 2004, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate her claims on appeal, and clarified 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  

While the notice provided to the veteran in August 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the appellant's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the appellant has been satisfied.

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records, a March 1957 private medical record, 
and an August 1974 death certificate.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision. See 38 
U.S.C.A. § 5103A(d).

While the veteran died of respiratory failure due to 
pulmonary tuberculosis, as discussed below, there is no 
evidence that this condition was incurred in or aggravated by 
service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the appellant be 
afforded a medical opinion. See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide a 
medical examination absent a showing of a causal connection 
between the disability and service).  Moreover, as the claims 
for accrued benefits and entitlement to nonservice-connected 
pension depend on when the appellant filed her claim for 
benefits and the veteran's type of service, there is no 
reasonable possibility that a VA medical opinion would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claims; was notified of the 
respective responsibilities of VA and herself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence she had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the appellant in developing the 
facts pertinent to the issues of service connection for cause 
of death, accrued benefits, or entitlement to nonservice-
connected pension is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Service connection for cause of death

The appellant contends that the veteran incurred his death-
causing pulmonary tuberculosis while imprisoned in a POW camp 
in service.  She also recalls his frail health during his 
lifetime, including his severe coughing.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The record shows that the veteran was never service-connected 
for any disability during his lifetime.  Thus, no service-
connected disability could have caused or contributed to 
cause his death.

Additionally, upon review, the veteran's cause of death is 
not shown to be related to service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The August 1974 death certificate shows the veteran died of 
respiratory arrest due to pulmonary tuberculosis.  The Board 
previously had found in October 1957 that this disability was 
not related to service.

The service medical records are negative for any findings of 
tuberculosis or respiratory disease.  The December 1945 
discharge examination report shows his lungs were normal and 
that he had a negative chest x-ray.  After service, a March 
1957 private medical statement indicates that the veteran was 
suffering from pulmonary tuberculosis characterized by 
chronic cough for almost two years, hemoptysis, chest and 
back pains, easy fatigability, and hoarseness.  It also was 
noted that his nutrition was poor and lung findings showed 
rales on both sides.  

First, the veteran's death-causing tuberculosis is not 
presumptively related to his service.  Although the personnel 
records show that the veteran was a POW from May 1942 to June 
1943, the list of presumptive diseases for POW veterans does 
not include respiratory arrest or pulmonary tuberculosis.  
See 38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c).  Moreover, the first finding of 
tuberculosis is 12 years after service.  Thus, his 
tuberculosis is not otherwise presumed to be related to 
service, as a chronic disease.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  The Board also notes that the March 1957 finding 
of tuberculosis is contradicted by a May 1957 Department of 
the Army POW information form, which shows the veteran's 
physical condition was "well."

Second, there is no evidence of direct incurrence of 
tuberculosis, as the service medical records are negative and 
there is no evidence of continuity of symptomatology of 
tuberculosis from service or during the 12 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for cause of death; and the claim is denied.  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Nonservice-connected death pension

The appellant is claiming death pension benefits as a spouse 
of a veteran.  Eligibility for VA benefits is based on 
statutory and regulatory provisions that define an 
individual's legal status as a veteran of active military 
service. 38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2005).  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that the 
individual upon whose service benefits are sought is a 
"veteran."  The term "veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). See 
Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation and 
dependency and indemnity compensation benefits, but not 
pension or burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.7(p), 3.40(b) and (c). Service must be certified as 
qualifying by appropriate military authority. 38 C.F.R. § 
3.203.  Active service will be the period certified by the 
service department. 38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

However, under the provisions of 38 C.F.R. § 3.203, the only 
valid evidence of service are documents issued by a United 
States service department.  A determination by the service 
department to this effect is binding on VA. See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v. West, 13 
Vet. App. 376 (2000).

The record shows the veteran served in the Philippine 
Commonwealth Army from December 1941 to January 1943 and with 
the Regular Philippine Army from July 1945 to December 1945.  
The appellant claims no other dates of service for her 
spouse.

Upon review, the record does not show recognized service so 
as to confer eligibility for VA pension benefits.  The Board 
notes that appellant's spouse is recognized for his service 
and she is entitled to spouse benefits for his service under 
the law.  However, his recognized service does not afford her 
eligibility for VA death pension benefits under the law. 38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  While 
the Board sympathizes with the appellant's position, VA is 
does not have the authority to alter the service department 
records or change the laws pertaining to entitlement to the 
rights authorized by Congress.  See Spencer and Duro, supra.

The Board finds, therefore, that the appellant's spouse has 
no qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Accrued benefits

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).  Applications for accrued 
benefits must be received within one year after the date of 
the veteran's death. 38 U.S.C.A. § 5121(c). 

In the present case, the veteran died in August 1974.  The 
appellant filed her claim for accrued benefits in June 2003, 
more than one year after the veteran's death.  Because the 
appellant's claim for accrued benefits was filed over one 
year after the veteran's death, the claim must be denied.  
Additionally, the veteran did not have a pending claim at the 
time of his death.  As such, the claim for accrued benefits 
is denied due to the absence of legal merit, or the lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


